DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,825,637 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang on January 27, 2022.
The application has been amended as follows:
In claim 22, line 1, after “radiation” insert --emission--
Allowable Subject Matter
4.	Claims 21-40 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a radiation emission device, comprising: an enclosure configured to enclose the cathode, the anode, and the rotor, wherein the enclosure is connected to the sleeve, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



January 28, 2022